Title: To Thomas Jefferson from La Rouërie, 26 December 1788
From: La Rouërie, Armand Charles Tuffin, Marquis de (Col. Armand)
To: Jefferson, Thomas



Sir
La Rouerie this 26th Xbre. 1788

Having affected the interest of the sums due to me by Congress, to pay an Equal sum in paris, I wrote few days ago to Mr. Grant on that subject; as he payed the last year’s interest and thoses contracts of Congress being drawn on him, I had no doubt but he would pay this years. But he answered me that he had received no order from the board of the treasury of north america. I request your Excellency in the name of the officers interested in that matter, to give to Mr. Grant your orders, accordingly to the engagements of Congress; were that honorable Body not to keep their engagements with us, we would for certain fall in ours, the effect of which would be as desagreable to america as to ourselves. The interest of thoses contracts is to be payed the first of next month and so on every 1st. day of each year. As for my part, I have taken such positive engagement for January next, that should Mr. Grant fall to pay us it would be extremely hurtfull to me. I have the honor to be with respect and attachement of your Excellency the mst. hble. odt. st.

Armand Mquis. De La Rouerie au chateau de la Rouerie, par fougeres en Bretagne

